         Case 1:19-mj-07444-JCB Document 15-4 Filed 04/20/20 Page 1 of 3



                         UNITED STATES DISTRICT COURT
                          DISTRICT OF MASSACHUSETTS


UNITED STATES OF AMERICA                   )
                                           )
v.                                         )     Docket No. 1901MJ07444-JCB
                                           )
                                           )
XAVIER NILES-CHARLES                       )


AFFIDAVIT OF JESSICA D. HEDGES, COUNSEL FOR MR. XAVIER NILES
                          CHARLES


        I, Jessica Diane Hedges, do hereby state that the following facts are true and

accurate to the best of my personal knowledge and belief:

     1. I am a member in good standing of the Bar of this Court and counsel to the

        defendant in the above-captioned criminal case.

     2. I represent Mr. Xavier Niles-Charles in the above captioned matter.

     3. I have been in touch with Mr. Xavier Niles-Charles and his family regarding

        his custodial and health status.

     4. Mr. Niles-Charles reported that that at MCI Cedar-Junction he can

        physically reach through the bars and shake hands with the inmates on

        either side of his cell, to illustrate the proximity he shares with other

        inmates.

     5. Mr. Niles-Charles reports that in his unit, food is being prepared and

        delivered to the cells by corrections officers, and that officers escort inmates

        to recreation, bathing and phone use
    Case 1:19-mj-07444-JCB Document 15-4 Filed 04/20/20 Page 2 of 3



6. It is my understanding that he was diagnosed with asthma as a child, that he

   has relied on a nebulizer, prescription inhalers, and behavioral precautions to

   cope with the condition. It is further my understanding that he has had –

   during childhood and adolescence – asthma attacks which required medical

   care. He is currently prescribed to use an inhaler.

7. I have attached medical records, obtained from family, reflecting his

   diagnosis as a child, as well as medical records from MCI Cedar Junction

   showing that he is treated for asthma.

8. I have also been in touch with family members about a possible release plan.

   Because the Government had concerns about him returning to his pre-release

   address his family and I have been pursuing other options.

9. While he has supportive family, because they are older and have health

   conditions, they are not ideal release locations given the current public health

   crisis.

10. In light of their serious concerns about his health, his family has located an

   apartment that he could rent. He would not have any roommate and would

   rent alone.

11. I have personally spoken to the property manager of that property and

   confirmed that he would rent to Mr. Niles-Charles.

12. I have forwarded this individual’s contact information as well as the exact

   address to USPO Tricia Marcy.
 Case 1:19-mj-07444-JCB Document 15-4 Filed 04/20/20 Page 3 of 3



Signed under the pains and penalties of perjury on April 20, 2020.

/s/ Jessica Hedges
